Citation Nr: 0731497	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-31 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of right foot post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1989 to June 1989, October 1990 to March 1995, 
October 2001 to April 2002, and from August 2004 to October 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted a 10 percent evaluation for service 
connected right foot post-traumatic arthritis.  


FINDINGS OF FACT

1.   All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.  

2.  The veteran's service-connected right foot post-traumatic 
arthritis is productive of no more than moderate impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for the veteran's right foot post 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Codes 5010-5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration, as there is no evidence that the veteran's 
disability has increased in severity from the time he filed 
his initial claim for benefits in August 2003.

Private medical records indicate that the veteran has 
Morton's neuroma and plantar fasciitis; there is also a 
diagnosis of both these diseases in service.  However, the VA 
examination conducted in December 2003 was negative for these 
disorders.  Thus, it does not appear that they were 
contemplated by the RO's award of service connection in April 
2004.  In any event, as the medical evidence does not 
distinguish between the symptoms attributable to these 
disorders, and the symptoms attributable to his post-
traumatic arthritis, the Board will assume for the purposes 
of this decision that all symptomatology and impairment shown 
in the right foot is due to his service-connected disability.  

The veteran's right foot disability has been rated under 
Diagnostic Codes 5050-5284.  Diagnostic Code 5010 provides 
that traumatic arthritis substantiated by x-ray findings is 
to be rated as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis is rated according to 
limitation of motion for the joint or joints involved, which, 
in this case, involve the foot and can be found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276 through 5284.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2007).  

Diagnostic Code 5284 applies to foot injuries, other.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 
assigns a 10 percent evaluation for a moderate foot injury; a 
20 percent evaluation for a moderately severe foot injury; 
and a 30 percent evaluation for a severe foot injury.  Id. 

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6.  Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of 
an issue.  Instead, all evidence must be evaluated in 
arriving at a decision regarding a request for an increased 
disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6 (2007).

In the December 2003 VA (QTC) examination, the veteran was 
diagnosed with post traumatic arthritis of the right foot.  
Examination revealed dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  No deformity was noted.  Examination of the 
foot revealed tenderness, but no limitation with standing and 
walking.  The veteran also did not require any support with 
his shoes.  The VA examiner opined that "the effect of the 
condition on the claimant's daily activity is slightly 
significant because of right foot pain."

The veteran was afforded an additional VA examination in 
December 2005.  The veteran was diagnosed with degenerative 
joint disease, with moderate severity of symptoms.  The 
veteran reported to the examiner that he experienced pain in 
his right foot and outer ankle and that this pain was present 
every day.  It was worse after standing or walking for 
prolonged periods of time, and was much worse when the 
veteran ran or climbed stairs.  The veteran could not 
repetitively climb three flights of stairs and stated that he 
was forced to quit his job as a prison guard.  The veteran 
did tell the examiner that he was currently a mechanic and 
that although the pain limited the distance he could walk 
comfortably, it does not hamper his ability to carry out his 
job, so long as he can take frequent rest breaks and get off 
his feet.  

During the December 2005 examination, the VA examiner 
determined that the veteran had full range of motion in his 
ankle.  Dorsiflexion was to 20 degrees with plantar flexion 
to 45 degrees, inversion to 30 degrees and eversion to 20 
degrees.  It was also noted that there was pain elicited, 
located at the inferior aspect of the lateral malleolus, and 
in the talus.  Upon rising on his heels and toes, the veteran 
experienced pain in the same areas.  The veteran was unable 
to stand on his toes more than two times; repeating this 
motion more than that was too painful.  There was moderate 
tenderness to palpation in the dorsolateral aspect of the 
foot and in the inferior aspect of the lateral malleolus.  
There was also tenderness along the plantar aspect of the 
tarsals.  There was no crepitus or deformity, just pain and 
tenderness.  The veteran was unable to tolerate more than a 
brief period of standing on the toes and heels of his right 
foot.  The veteran's gait was slightly abnormal, he favored 
his right foot, but was able to walk 150 yards with the VA 
examiner.  No callosities, breakdowns or skin changes, 
hammertoes, claw foot, or unusual shoe wear patterns were 
noted.  X-rays showed degenerative changes in the right foot 
tarsal bones.  

The Board has considered whether the veteran's disability 
warrants a higher evaluation under Diagnostic Code 5284 for 
other injuries of the foot.  The December 2005 examination 
revealed that the veteran had moderate severity of symptoms.  
The veteran had a full range of motion in his right ankle, 
there was no crepitus or deformity of the foot.  Furthermore, 
although the veteran reports that he was forced to quit his 
job as a prison guard, the veteran is currently employed full 
time as a mechanic, and the VA examiner specifically found 
that the veteran's disability did not interfere with this 
employment.  The Board finds that there is no other evidence 
to justify a higher evaluation under Diagnostic Code 5284.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Even if Diagnostic Code 5279 arguably applies, the veteran's 
complaints of pain, tenderness, and other symptoms are 
already contemplated by the 10 percent currently assigned 
under Diagnostic Code 5284.  Thus, a special rating under 
Diagnostic Code 5279 would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14 (2007).  

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the veteran does not 
have acquired flat foot, bilateral weak foot, hallus valgus, 
hallux rigidus, hammer toe, or malunion or nonunion of the 
tarsal or metatarsal bones to warrant an evaluation under 
Diagnostic Codes 5276, 5277, 5280-5283.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5280-5283 (2007).  

The Board has also considered the application of Diagnostic 
Code 5271, but notes that the examiner stated that there was 
no limitation of motion in the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5271 (2007).

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Having considered both the positive and negative evidence, 
the Board concludes that there is no basis for a finding of 
functional loss due to pain sufficient to warrant a rating in 
excess of the 10 percent rating, especially when the current 
diagnosis is based upon the pain experienced by the veteran, 
which resulted in the currently assigned rating.  Although 
the most recent VA examination did show some increased pain 
and decreased endurance with repeated toe standing, there was 
no additional limitation of motion with repeated and resisted 
movements, and no findings of weakness, or incoordination.  
Thus, the degree of functional loss shown on examination is 
already accounted for by the 10 percent rating assigned.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the veteran contends that 
as his right foot condition forced him to quit his job as a 
corrections officer, he should be entitled to a higher 
rating.  The Board also notes, however, that the enabling 
legislation for the schedule of ratings states that the 
Secretary is to base the ratings "upon the average 
impairments of earning capacity resulting from such injuries 
in civil occupations."  38 U.S.C.A. § 1155 (2002).  In 
determining the appropriate rating for the veteran's 
disability, the Secretary has already considered the impact 
of the disability on the veteran's employment.  Even though 
the veteran reports that he had to quit his job as a prison 
guard, the Board notes that the veteran is currently employed 
full time as a mechanic.  Therefore, the veteran's disability 
has not been shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

During the pendency of this appeal, the Court further defined 
the requirements of the VCAA to include notice that a 
disability rating and an effective date for award of benefits 
would be assigned if service connection is granted.  See 
Dingess.  The Board interprets the ruling in Dingess as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection for his right foot injury and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of an August 2003 letter, prior to the May 
2004 rating decision.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
records on his behalf.  The RO also requested that the 
veteran notify VA of any other relevant evidence or 
information, which, in effect, would include any evidence in 
his possession.  

After the RO granted service connection for the right foot 
injury, the veteran filed a Notice of Disagreement.  The 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date is made, section 5103(a) notice has served its purpose.  
Dingess.  As the veteran was granted service connection and 
assigned an effective date, the Secretary had no obligation 
to provide further notice under the statute.  Id.  The 
veteran also has not argued failure of notice.  

The veteran explained in his Notice of Disagreement that he 
lost his job and therefore feels that his rating should be 
higher.  The veteran thus obviously understood that he should 
produce all evidence necessary to prove his claim in an 
effort to show that his disability more severely harmed his 
earning capacity.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, the veteran's VA records, and the veteran's 
private medical records.  The record reflects that the 
veteran has had multiple VA examinations regarding his claim 
for his right foot post traumatic arthritis.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
right foot post traumatic arthritis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


